Citation Nr: 1447541	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-14 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for coronary artery disease, to include status post angioplasty with stent placement and myocardial infarction.  

2.  Entitlement to service connection for Parkinson's disease.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for depression, to include as secondary to Parkinson's disease.  


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney



ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION


The Veteran served on active duty from December 1958 to September 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011, and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A March 2009 rating decision denied entitlement to service connection for Parkinson's disease and coronary artery disease, to include status post angioplasty with stent placement.  In February 2010 the Veteran filed a notice of disagreement (NOD) that was not accepted because it lacked identification of the issues being challenged.  In March 2010, the Veteran was sent a letter informing him that his NOD was not accepted and that he needed to clarify which issues he disagreed with.  In April 2010, the Veteran clarified that he disagreed with the issue of entitlement to service connection for Parkinson's disease.  Since the Veteran did not appeal the issue of service connection for coronary artery disease, to include status post angioplasty with stent placement, the March 2009 rating decision became final as to that issue.  

In June 2010, the Veteran submitted a claim for service connection for hypertension.  A May 2011 rating decision denied that claim.  The Veteran filed a timely NOD and a May 2012 statement of the case (SOC) confirmed the denial of service connection for Parkinson's disease and hypertension.  In June 2012 the Veteran filed a Substantive Appeal on VA Form 9, and a statement that he was exposed to welding fumes on active duty.  

In June 2011, the Veteran submitted a claim to reopen a claim for service connection for coronary artery disease and myocardial infarction.  In October 2011, he filed a claim for depression, secondary to Parkinson's disease.  A May 2012 VCAA Notice letter informed the Veteran that his claim for depression would be considered a new claim for direct service connection since he was not service-connected for Parkinson's disease.  A September 2012 rating decision denied the claim to reopen on the basis there was no new and material evidence submitted, and denied the claim for depression. 

In August 2014 the Veteran filed a Substantive Appeal on VA Form 9 and stated that he wanted to appear at a hearing before a Veteran's Law Judge, via video conference, on all issues listed on any statement of the case/supplemental statement of the case sent to him and all issues raised by the record, even though not specifically mentioned by the Veteran.  

Consequently, the Board finds that it has no alternative but to remand all of the issues on appeal so that the Veteran may be provided with his requested hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Arrangements should be made to schedule the Veteran for a hearing before a Veterans Law Judge via Video Conference following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.707 (2013).  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).





